Exhibit 10.1

CONSENT

This Consent is entered into effective December 14, 2006 by the undersigned
participants in the Executive Supplemental Retirement Income Plan (the “ESRIP”)
of Northwest Natural Gas Company (the “Company”) and the undersigned
participants in the Company’s Supplemental Executive Retirement Plan (the
“SERP”). All of the undersigned other than David H. Anderson and Margaret D.
Kirkpatrick are ESRIP participants. None of the undersigned other than David H.
Anderson and Margaret D. Kirkpatrick are SERP participants. Each of the
undersigned is party to a change in control severance agreement with the
Company.

On December 14, 2006, the Board of Directors of the Company approved the
amendments to the 1998 ESRIP Change in Control Appendix to the ESRIP (the “ESRIP
Amendments”) reflected on the attached marked copy of the appendix. Section 4.02
of the ESRIP provides that no amendment to the ESRIP shall “terminate nor
diminish any rights or benefits accrued by any Participant or surviving
beneficiary prior thereto.” Because the ESRIP Amendments may be viewed as
terminating or diminishing certain rights of those ESRIP participants who are
current employees of the Company, the Company has requested that the undersigned
ESRIP participants consent to the ESRIP Amendments.

On December 14, 2006, the Board of Directors of the Company also approved
amendments to the SERP. The amendments to the SERP conformed the definition of
“change in control” and the triggering event for enhanced benefits under the
SERP to the definition of change in control and the triggering events for
severance benefits that were approved in December 2005 when the Company amended
and restated its severance agreements with executive officers. Specifically,
under the SERP as amended, the enhanced benefits payable to SERP participants
under the SERP in connection with a “change in control” of the Company and
related termination of employment shall only be payable to a participant if the
participant becomes entitled to severance benefits under the participant’s
severance agreement (if any) with the Company. Under the terms of the SERP prior
to the amendments, SERP participants generally became entitled to enhanced
benefits under the SERP upon a “change in control” of the Company, regardless of
whether or not the participant’s employment was terminated in connection with
the change in control. Although the Company is not required to obtain the
consent of any SERP participants in connection with the amendments, the Company
has requested that the undersigned SERP participants consent to the amendments.

On December 14, 2006, the Board of Directors of the Company also approved the
Company’s entry into amended and restated change in control severance agreements
with the executive officers of the Company to eliminate the tax “gross-up” in
those agreements (and, in the case of the amended and restated change in control
severance agreement with Mark S. Dodson, to reduce the amount of his change in
control severance benefits to a single $750,000 payment). The Company has
requested that each of the undersigned enter into an amended and restated change
in control severance agreement with the Company in the form provided to the
undersigned by the Company.



--------------------------------------------------------------------------------

To induce the undersigned (other than David H. Anderson and Margaret D.
Kirkpatrick) to consent to the ESRIP Amendments, to induce David H. Anderson and
Margaret D. Kirkpatrick to consent to the above-described amendments to the SERP
and to induce each of the undersigned to enter into an amended and restated
change in control severance agreement with the Company in the form provided by
the Company, the Company agrees to pay Mark S. Dodson $1 in cash and each of the
other undersigned officers $10,000 in cash, payable on or before December 31,
2006, subject to applicable tax withholding. In consideration of such payment,
(a) each of the undersigned ESRIP participants hereby consents to the ESRIP
Amendments, (b) each of the undersigned SERP participants hereby consents to the
above-described amendments to the SERP, and (c) each of the undersigned hereby
agrees to enter into an amended and restated change in control severance
agreement with the Company in the form provided by the Company.

 

    Mark S. Dodson     Lea Anne Doolittle     Stephen P. Feltz     Gregg S.
Kantor     Conrad J. Rue     David H. Anderson     Margaret D. Kirkpatrick

 

AGREED:

NORTHWEST NATURAL

GAS COMPANY

By:      Title:     

 

2